Exhibit 10.1

 

Amended and Restated Employment Agreement

 

Employment Agreement (this “Agreement”) dated as of November 7, 2013 (the
“Effective Date”) by and between Prospect Global Resources Inc. a Nevada
corporation (the “Company”), and Gregory Dangler (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of October 19, 2012 (the “Original Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement, in its entirety, on the terms and subject to the conditions set forth
herein, effective as of the Effective Date;

 

WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique, and are integral to the success of the Company, and thus wishes to
secure the ongoing services of the Executive on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth below, Company and the Executive agree as follows:

 

1.                                      Employment:  The Company hereby agrees
to employ the Executive as the Interim Chief Financial Officer (“ICFO”) of the
Company, and the Executive hereby accepts such employment, on the terms and
conditions set forth below.

 

2.                                      Compensation and Related Matters:

 

a.                                      Base Salary; Signing Bonus. During the
Executive’s term of service (the “Employment Period”), the Company shall pay the
Executive a base salary at the rate of not less than $250,000 per year (“Base
Salary”).  The Executive’s Base Salary shall be paid in accordance with the
Company’s normal payroll practice. The Executive’s Base Salary shall be reviewed
at least annually by the Company in accordance with its procedures for reviewing
the compensation of senior officers, and may be increased, but not decreased, in
the Company’s discretion.  If the Executive’s Base Salary is increased by the
Company, such increased Base Salary shall then constitute the Base Salary for
all purposes of this agreement.  On the Effective Date the Company shall pay the
Executive a one-time signing bonus of $50,000 in cash.

 

b.                                      Annual Bonus: For each full fiscal year
of the Company that begins and ends during the Employment Period, the Executive
shall be eligible to earn an annual cash bonus in such amount as shall be
determined by the Compensation Subcommittee of Governance, Nominating and
Compensation Committee of the Board of Directors, or a successor body designated
by the Board of Directors (the “Compensation Committee”) (the “Annual Bonus”),
in

 

--------------------------------------------------------------------------------


 

its sole discretion based on the achievement of performance goals established by
the Compensation Committee for each such fiscal year, which may include targets
related to the earnings before interest, taxes, depreciation and amortization
(“EBITDA”), financial reporting and financial controls of the Company.

 

c.                                       Stock Options: The Original Agreement
provided for the grant of options to purchase 300,000 shares of the Company’s
common stock (“Common Stock”), all of which are now vested.  The Compensation
Subcommittee of the Governance, Nominating and Compensation Committee of the
Company’s Board of Directors has granted the Executive fully vested options to
purchase an additional 100,000 shares (the “Options”) of the Company’s common
stock (“Common Stock”) at $2.36 per share.  The Options shall be exercisable on
a cashless basis for ten years following the Effective Date (the “Expiration
Date”); provided, that if the Executive’s employment with the Company has
terminated for any reason other than a termination for “Cause” (as defined
below), the Options shall be exercisable until the earlier of the Expiration
Date and the date that is five years from the date of termination of
employment.  This provision is subject to applicable state and federal
securities laws. The Executive shall also be eligible for additional grants of
equity or long-term incentive compensation, in the Committee’s discretion, on
the same basis as other senior executives of the Company. In the event of any
conflict between the terms of this Agreement and either the 2011 Employee Equity
Incentive Plan (as subsequently amended or that may hereafter be amended) or any
agreement evidencing the grant of the Options, the terms of this Agreement shall
control.

 

For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
conviction by a court of competent jurisdiction as to which no further appeal
can be taken of a felony (other than a violation based on operation of a
vehicle) or entering the plea of nolo contendere to such crime by the Executive;
(B) the Executive’s commission of a crime involving fraud or intentional
dishonesty, which results in the Executive’s substantial personal enrichment and
material adverse effect to the Company; or (C) the Executive becoming subject to
any securities related sanctions related to the Company other than those based
on an act of the Company itself for which the Executive is charged solely as a
result of his position with the Company.

 

d.                                      Vacation: The Executive shall be
entitled to four weeks of vacation per fiscal year. Any vacation days not taken
during a fiscal year shall be carried over to the next following fiscal year. 
Vacation shall accrue to the Executive at a rate of not less than one week per
quarter in advance, and the Company acknowledges that as of the Effective Date
the Executive has accrued 15 days of vacation time.

 

2

--------------------------------------------------------------------------------


 

e.                                       Expenses: The Company will reimburse
the Executive for all expenses related to Company business, including, but not
limited to travel, marketing, communication, due diligence, legal fees and
expenses, etc.

 

f.                                        Welfare, Pension and Incentive Benefit
Plans: During the Employment Period, the Executive (and his eligible spouse and
dependents) shall be entitled to participate in all the welfare benefit plans
and programs maintained by the Company from time to time for the benefit of its
senior executives including, without limitation, all medical, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs.  In addition, during the Employment Period, the
Executive shall be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company for the benefit of its senior executives.

 

g.                                       Professional Development.  The Company
will reimburse the Executive for education and professional development expenses
related to courses or programs selected by the Executive in the natural
resources sector up to $10,000 per calendar year. The Executive may take such
courses during normal business hours and will not be required to utilize
vacation time.

 

h.                                      Tax Consequences: The Executive
understands and agrees that he is solely responsible for any and all taxes due
as a result of any compensation, including severance pay compensation provided
hereunder.  The Company has provided no tax advice to the Executive in
connection with this Agreement and/or any other compensation or benefits
provided to the Executive, and the Executive is hereby advised to seek tax
advice from his own tax advisors regarding this Agreement and payments and
benefits that may be provided hereunder.  The Executive is specifically advised
to consult with his tax advisors regarding the application of the provisions of
Section 409A of the Internal Revenue Code of 1986, as it may be amended from
time to time.  While the payments and benefits contemplated hereunder are
intended to be structured in a manner to avoid the implication of any penalty
taxes under Section 409A, in no event shall the Company or its affiliates be
liable for any additional tax, interest, or penalties that may be imposed upon
the Executive as a result of Section 409A, or any damages for failing to comply
with Section 409A, nor shall Company have any obligation with respect to any tax
obligation of the Executive as a result of or attributable to this Agreement or
the compensation and benefits contemplated hereunder.

 

3.                                      Responsibilities: As the ICFO, the
Executive will have the responsibilities of a chief financial officer and shall
also assist the Company’s President and Chief Executive Officer and Executive
Vice Chairman in capital raising and investor relations efforts. The ICFO shall
report directly to the Company’s Chief

 

3

--------------------------------------------------------------------------------


 

Executive Officer and the Company’s Executive Vice Chairman.  Each of the
Company and the Executive acknowledges that the Executive’s employment as ICFO
is intended to be an interim position, and that the Company intends to hire a
permanent chief financial officer in the future.  The Company acknowledges that
the Executive may also perform services for other employers so long as such
other services do not materially interfere with executing his responsibilities
as ICFO.

 

4.                                      Termination Upon Death or Disability of
the Executive: This Agreement shall terminate upon the Executive’s death,
effective as of the date of such death.  The Company may, at its option, either
suspend compensation payments or terminate this Agreement due to the Executive’s
Disability.  For purposes of this Agreement, “Disability” shall mean that the
Executive is incapable, even with reasonable accommodation by the Company, of
performing his employment duties because of injury to, or physical or mental
illness of, the Executive for 30 consecutive days, or the Executive is unable or
shall have failed to perform his employment duties for a total period of 60
days, regardless of whether such days are consecutive.  If the Company suspends
compensation payments because of the Executive’s Disability, the Company shall
resume compensation payments when the Executive resumes performance of his
employment duties.  The foregoing is not intended to impair any entitlement of
the Executive to long- or short-term disability insurance or similar protection,
whether provided by or through the Company or otherwise.

 

5.                                      At-Will Employment; Severance: The
Executive’s employment with the Company is on an at-will basis.  If the
Executive’s employment is terminated by the Company for any reason other than
Cause, including a Change of Control (as defined below), or by the Executive for
Good Reason (as defined below), the Company shall provide severance to the
Executive, payable in accordance with the Company’s normal payroll practice, of
three month’s Base Salary, the amount remaining to be paid, if any, of any bonus
that has been previously determined in connection with Section 2.c to the
Executive, Base Salary through the date of termination, accrued vacation through
the date of termination, any reimbursement of all business and professional
development expenses incurred but not yet reimbursed and any benefits payable
upon termination of employment under the Company’s employee benefit plans (other
than any severance pay plan).

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to the Effective Date, of any of the following: (A) by a transaction
or series of transactions, any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 35% of the combined
voting power of the Company’s then outstanding securities as of the

 

4

--------------------------------------------------------------------------------


 

Effective Date); (B) as a result of any merger, consolidation, combination or
sale or issuance of securities of the Company, or as a result of or in
connection with a contested election of directors, the persons who were
directors of the Company as of the Effective Date cease to constitute a majority
of the Board of Directors of the Company (the “Board”); or (C) by a transaction
or series of transactions, the authority of the Board over any activities of the
Company becomes subject to the consent, agreement or cooperation of a third
party other than shareholders of the Company.

 

For purposes of this Agreement, “Good Reason” shall mean any of the following: 
(A) reduction of Executive’s title, position, responsibilities, authority or
duties to a level less than the title, position, responsibilities, authorities
or duties he occupied or possessed, on the date immediately preceding such
reduction; (B) a reduction in Executive’s Base Salary, other than as part of a
general reduction of senior management compensation that does not apply
disproportionately to the Executive; (C) the Company requiring the Executive to
be based at a materially different geographic location, other than as part of a
relocation of a significant portion of the Company’s senior management (provided
that as part of the relocation of a significant portion of the Company’s senior
management the Company shall pay as incurred to the Executive all expenses
reasonably incurred by the Executive in relocating to a materially different
geographic location, these expenses to include but not be limited to moving
expenses, and all other costs and fees reasonably incurred by Executive and his
family in relocating to the new location; (D) the Company’s material breach of
any provision of this Agreement or any other agreement between the Company and
the Executive; or (E) a failure by the Company to obtain the assumption of this
Agreement by any successor to or assignee of substantially all of the Company’s
business and/or assets.  Notwithstanding the foregoing, the Executive’s
resignation shall not be considered to be for Good Reason unless the Company
receives, within 90 days following the date on which the Executive knows, or
with the exercise of reasonable diligence would know, of the occurrence of any
of the events set forth in clauses (A) through (E) above, written notice from
the Executive specifying the specific basis for his belief that he is entitled
to terminate employment for Good Reason, the Company fails to cure the event
constituting Good Reason within 30 days after receipt of such written notice
thereof, and  the Executive terminates employment within 30 days following
expiration of such cure period.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
the severance pay and benefits described in the preceding paragraph (other than
Base Salary through the date of termination, the amount remaining to be paid, if
any, of any bonus that has been previously determined in accordance with
Section 2.c or otherwise, accrued vacation, any reimbursement of all business
and professional development expenses incurred but not yet reimbursed, and any
benefits payable upon termination of

 

5

--------------------------------------------------------------------------------


 

employment under the Company’s employee benefit plans), until the Executive has
executed a general release (the “Release”) of all claims against the Company
arising out of his employment, other than claims arising after the date of
execution, the Executive’s right to indemnification and continued coverage under
the Company’s Director’s and Officer’s policy, and claims that cannot by law be
released.  The Release shall be on commercially reasonable terms, in the form
customarily used by the Company for its senior executives, and shall also
provide for the Company to release any claims against the Executive not
involving fraudulent or illegal conduct.  In order to receive such severance,
the Executive must have signed the Release, and the period provided therein for
revocation must have expired, by the 60th day after the date of termination. 
Payment of severance shall commence as soon as practical after the revocation
period has expired, provided that if the 60th day following the date of
termination falls in the calendar year after the year of termination, no form of
severance that is subject to Section 409A shall be paid until the first day of
the second calendar year.

 

The Executive shall not be required to mitigate damages in order to receive the
severance pay and benefits, and the Executive’s severance pay and benefits shall
not be offset by any compensation received by the Executive from other sources,
except to the extent that the Executive’s medical coverage is discontinued by
reason of his becoming covered by another medical plan in accordance with COBRA.

 

6.                                      Location: The Executive will be based in
the Denver, Colorado, metropolitan area.  During the Employment Period, the
Company shall provide the Executive with an office and appropriate equipment and
support staff.

 

7.                                      Representations and Warranties: The
Company represents and warrants to the Executive that this Agreement has been
duly authorized, executed and delivered by the Company and, assuming the due
execution by the Executive, constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

8.                                      Indemnity:  The Company agrees that if
the Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that the Executive is or was a trustee,
director, member, agent or officer of the Company or any predecessor to the
Company or any of their affiliates or is or was serving at the request of the
Company, any predecessor to the Company or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Colorado law, against all Expenses

 

6

--------------------------------------------------------------------------------


 

incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director, trustee or agent, or is no longer employed by
the Company and shall inure to the benefit of his heirs, executors and
administrators.

 

a.                                      Expenses. As used in this Section 8, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

 

b.                                      Enforcement. If a claim or request under
this Section 8 is not paid by the Company or on its behalf, within 30 days after
a written claim or request has been received by the Company, the Executive may
at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim or request and if successful in whole or in part, the
Executive shall be entitled to be paid also the expenses of prosecuting such
suit. All obligations for indemnification hereunder shall be subject to, and
paid in accordance with, applicable Colorado law.

 

c.                                       Advances of Expenses. Expenses incurred
by the Executive in connection with any Proceeding shall be paid by the Company
in advance upon request of the Executive that the Company pay such Expenses, but
only in the event that the Executive shall have delivered in writing to the
Company (i) an undertaking to reimburse the Company for Expenses with respect to
which the Executive is not entitled to indemnification and (ii) a statement of
his good faith belief that the standard of conduct necessary for indemnification
by the Company has been met.

 

d.                                      Insurance.  The Company will maintain a
Director’s and Officer’s Insurance Policy naming the Executive as a covered
party in an amount deemed sufficient by the Company.

 

9.                                      Release:  The Executive forever settles,
releases, waives, and acquits the Company, and its predecessors, assigns,
purchasers, subsidiaries, affiliates, past and present, as well as the
employees, officers, directors, shareholders, agents, representatives and
attorneys of each, past and present (collectively the “Released Entities”) of
each and every claim, whether known or unknown, which exists as of the date of
the Executive’s signature on this Agreement, or which may hereafter arise
against the Released Entities, arising out of or relating to the Original
Agreement.

 

7

--------------------------------------------------------------------------------


 

10.                               Termination of Original Agreement:  The
Executive and the Company acknowledge and agree that the terms of the Original
Agreement are terminated and of no further force and effect, and that this
Agreement and the option agreement related to the Executive’s original stock
options and the Options are the only agreements governing the Executive’s
employment with the Company.

 

11.                               Survival of Certain Provisions: The
representations, warranties and covenants and indemnity provisions contained in
Sections 2, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20 and 21 of this
Agreement and the Company’s obligation to pay the Executive any compensation
earned pursuant hereto shall remain operative and in full force and effect
regardless of any completion or termination of this Agreement or the Executive’s
employment to the extent necessary to enable the parties to enforce  their
respective rights hereunder, and shall be binding upon, and shall inure to the
benefit of, any successors, assigns, heirs and personal representatives of the
Company, the indemnified parties and any such person.

 

12.                               Notices: Any notice given with respect to this
Agreement shall be in writing and shall be mailed or delivered (a) if to the
Company, at its offices at 1401 17th Street, Suite 1550, Denver, CO 80202, and
(b) if to the Executive, at *******, in either case with a copy to the Company’s
legal counsel, Jeff Knetsch, Brownstein Hyatt Farber Schreck, LLP, 410
17th Street, 22nd Floor, Denver, CO 80202.

 

13.                               Counterparts: This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

14.                               Third Party Beneficiaries: This Agreement has
been and is made solely for the benefit of the parties hereto, and their
respective successors and assigns, and no other person shall acquire or have any
right under or by virtue of this Agreement.

 

15.                               Validity: The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

 

16.                               Dispute Resolution: If a dispute arises out of
or relating to this Agreement or the breach of this Agreement, and if the
dispute cannot be settled through direct discussions, the parties agree to first
endeavor to settle the dispute in an amicable manner by mediation. Mediation
shall consist of an informal, nonbinding conference or conferences between the
parties and the mediator jointly, and at the discretion of the mediator, then in
separate caucuses in which the mediator will seek to guide the parties to a
resolution of the case. Each party shall pick a mediator selector and the two
mediator selectors shall then pick and appoint a mediator.  The Company will pay
all mediation related costs, including, without limitation, the Executive’s
costs and

 

8

--------------------------------------------------------------------------------


 

reasonable fees, including attorneys’ fees, incurred in selecting a mediator and
obtaining counsel for purposes of the mediation.

 

17.                               Choice of Law, Jurisdiction and Venue: This
Agreement shall be governed by, construed, and enforced in accordance with the
laws of the State of Colorado. Any and all actions, suits, or judicial
proceedings upon any claim arising from or relating to this Agreement, shall be
instituted and maintained in the State or Federal courts sitting in the State of
Colorado.  Each party waives the right to change of venue.

 

18.                               Miscellaneous: No provisions of this Agreement
may be amended, modified, or waived unless such amendment or modification is
agreed to in writing signed by the Executive and by a duly authorized officer or
a director of the Company, and such waiver is set forth in writing and signed by
the party to be charged. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The respective rights and
obligations of the parties hereunder of this Agreement shall survive the
Executive’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.

 

19.                               Section 409A:  It is the intent of the parties
that all amounts payable to the Executive pursuant to this Agreement or
otherwise shall either be exempt from Section 409A, or shall be paid in a manner
that complies with all requirements of Section 409A, and to the maximum extent
possible this Agreement shall be so construed.  Without limiting the generality
of the foregoing, any reimbursement of expenses that constitutes taxable income
shall be paid to the Executive not later than the last day of the year following
the year in which the expense is incurred, and, to the extent that any amount
payable to the Executive by reason of his termination of employment constitutes
deferred compensation subject to Section 409A, (A) if the Executive incurs a
termination of employment that does not constitute a “separation from service”
as defined in Section 409A, then Executive’s right to payment of such amount
shall be vested at the time of his termination of employment, but payment shall
be deferred until the Executive incurs a separation from service as so defined
or dies, and (B) if the Executive is a “specified employee” as defined in
Section 409A at the time he incurs a separation from service, any amount payable
by reason of such separation from service (including an amount deferred pursuant
to (A)) shall not be paid until the first day of the seventh month following the
month that includes the separation from service, or if earlier the date of the
Executive’s death.  Any amounts deferred pursuant to (A) or (B) shall be paid in
a lump sum, without interest, at the time specified in (A) or (B).

 

9

--------------------------------------------------------------------------------


 

20.                               Agreement Controls: Unless otherwise provided
for in this Agreement, if any of the Company’s policies, procedures and/or
practices conflict with this Agreement (together with any amendments hereto),
this Agreement (and any amendments hereto) shall control.

 

21.                               Section Headings: The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

 

The parties have executed this Agreement as of the Effective Date, as defined
above.

 

Gregory Dangler

 

Prospect Global Resources Inc.

 

 

 

 

 

 

/s/ Gregory Dangler

 

By:

/s/ Chad Brownstein

 

 

 

Chad Brownstein

 

 

 

Executive Vice Chairman

 

10

--------------------------------------------------------------------------------